Exhibit 10.3

ENOVA INTERNATIONAL, INC.
2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

SPECIAL GRANT OF

NONQUALIFIED STOCK OPTION
WITH A LIMITED STOCK APPRECIATION RIGHT

This 2014 Long-Term Incentive Plan Award Agreement – Special Grant of
Nonqualified Stock Option with a Limited Stock Appreciation Right (the
“Agreement”) is entered into as of the        day of              by and between
Enova International, Inc. (the “Company”) and             (“Optionee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the 2014 Enova International, Inc. Long-Term
Incentive Plan, (the “Plan”), which is administered by the Committee; and

WHEREAS, pursuant to Section 6 and Section 7 of the Plan, the Committee desires
that the Company grant to Optionee a Nonqualified Stock Option (the “Option”)
award (the “Award”) with a Limited Stock Appreciation Right (as defined in
Section 10(b) below) to encourage Optionee’s continued loyalty and diligence;

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.Grant of Option.  As of        (the “Grant Date”), the Company, for and on
behalf of the Affiliate that employs Optionee, hereby grants Optionee the Option
to acquire shares of the Common Stock of the Company (“Shares”) pursuant to the
Plan.

2.Employment Definitions.

(a)“Cause” shall be determined in the sole discretion of the Committee and shall
mean the occurrence of any one or more of the following:

(i)fraud, malfeasance, negligence, dishonesty, or willful misconduct with
respect to the Company;

(ii)refusal or repeated failure to follow the established reasonable and lawful
policies of the Company and its Affiliates applicable to persons in your same or
similar position; or

(iii)conviction of a felony.

(b)“Employment” or “Employed” refers, for all purposes of this Agreement, to
Optionee’s employment by the Company or by any entity that is an Affiliate at
the relevant time.

3.Exercise Price.  The exercise price of the Option is $        per share (the
“Exercise Price”), which is the Fair Market Value per Share on the Grant Date,
as determined by the Committee in accordance with the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(iv).

 

--------------------------------------------------------------------------------

 

4.Exercisability Schedule.  Except as otherwise provided in Sections 6 and 7 of
this Agreement, the Option shall become exercisable in whole or in part and
cumulatively according to the following schedule; provided in each case that
Optionee has remained continuously employed by the Company or an entity that is
an Affiliate on the applicable vesting date through the applicable date(s):

33.34% - on and after the first anniversary of the Grant Date;

33.33% - on and after the second anniversary of the Grant Date; and

33.33% - on and after the third anniversary of the Grant Date.

5.Transferability.  The Option and Limited Stock Appreciation Right are not
transferable otherwise than by will or laws of descent and distribution and
during the lifetime of Optionee are exercisable only by Optionee, unless the
Committee, in the exercise of its sole discretion and if permitted by the Plan
and applicable law, designates in writing certain conditions under which the
Option and/or the Limited Stock Appreciation Right may be transferred.

6.Change in Control.

(a)Acceleration of Exercisability.  If, within 12 months after the occurrence of
a Change in Control (as defined below), Optionee has a Qualifying Termination
(as defined below) the Option shall automatically become exercisable in full as
of the date of the Qualifying Termination as long as Optionee has remained
continuously employed by the Company or an Affiliate from the Grant Date through
the date of such Qualifying Termination.  For purposes of this Section 6(a), the
following terms shall have the following meanings:

(i)“Cause” shall be determined solely by the Company or the Committee (and, if
Optionee is an officer of the Company, only by the Committee) in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

(a)Optionee’s willful and continued failure to substantially perform Optionee’s
duties with the Company or an Affiliate (other than any such failure resulting
from the Optionee’s disability); or

(b)Optionee’s conviction of a felony; or

(c)Optionee willfully engaging in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise; provided, however, no act or
failure to act on the Optionee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Optionee not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company.

(i)“Change in Control” shall mean an event that is a change in the ownership of
the Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code §409A and applicable guidance issued thereunder (“Code §409A”).
Notwithstanding the above, a “Change in Control” shall not include any event
that is not treated under Code §409A as a change in control event with respect
to Optionee.  Notwithstanding the incorporation of certain provisions from the
Treasury Regulations under Code §409A, the Company intends that this Option be
exempt from Code §409A under the exemption for stock options and stock
appreciation rights under Treasury Regulations Section 1.409A-1 (b)(5)(i)(A) and
1.409A-1(b)(5)(i)(B).

(ii)“Qualifying Termination” shall mean a separation from service (as defined in
Treasury Regulation Section 1.409A-1(h)(1)) resulting from the Company’s or an
Affiliate’s involuntary termination of Optionee’s employment, other than a
termination for Cause.

(b)Cash America Ownership.  Notwithstanding the foregoing, neither a change in
ownership nor a change in effective control shall be considered to have occurred
as a result of any acquisition or disposition of the Company’s stock by, or an
increase in the percentage of the Company’s stock owned by, Cash

2

 

--------------------------------------------------------------------------------

 

America International, Inc. or any entity required to be aggregated with Cash
America International, Inc. under Code Sections 414(b) or 414(c).  For
clarification purposes and without limiting the foregoing, the acquisition or
disposition of the Company’s stock in a public offering or sale or in a spinoff
transaction by Cash America International, Inc. shall not result in a Change in
Control unless required by Code §409A.

(c)Substitution.  Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Optionee with an equivalent amount payable in the
form of cash.

(d)Effect of Other Agreements.  In the event that Optionee is a party to an
employment, severance, change in control or other similar agreement with the
Company or its Affiliates that provides for vesting of stock-based awards upon a
Change in Control or termination of employment following a Change in Control,
this Section 6 shall not supersede such other agreement, and Optionee shall be
entitled to the benefits of both this Agreement and such other agreement.

7.Termination of Option.

(a)The unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the time of the earliest to occur of the
following:

(i)three (3) months after the date of termination of Optionee’s employment with
the Company and all of its Affiliates for any reason other than (A) death or
mental or physical disability as determined by a medical doctor satisfactory to
the Committee or (B) for Cause;

(ii)six (6) months after the date of termination of Optionee’s employment with
the Company and all of its Affiliates by reason of mental or physical disability
as determined by a medical doctor satisfactory to the Committee;

(iii)(A) one (1) year after the date of termination of Optionee’s employment
with the Company and all of its Affiliates by reason of death of Optionee, or
(B) six (6) months after the date on which Optionee shall die if that shall
occur during the three-month period described in Subsection 7(a)(i) or the
six-month period described in Subsection 7(a)(ii);

(iv)the date on which Optionee’s employment with the Company or an Affiliate is
terminated for Cause;

(v)the seventh anniversary of the Grant Date; and

(vi)the seventh day after the Grant Date if shares of Company Common Stock are
not publicly tradable on an Exchange on or before such date.

(b)The Committee in its sole discretion shall have the power to cancel,
effective upon the date determined by the Committee in its sole discretion, all
or any portion of the Option which is then exercisable upon payment to Optionee
of cash in an amount equal to the excess of (i) the aggregate Fair Market Value
of the Shares subject to such portion of the Option on the effective date of the
cancellation over (ii) the aggregate Exercise Price of such portion of the
Option.

8.Manner of Exercise of Option.  The Option (or any portion thereof) shall be
exercised by (i) providing notice of such exercise to the Company in writing or
by electronic means specifying the number of Shares with respect to which the
Option is being exercised, (ii) providing full payment of the aggregate Exercise
Price for the number of Shares specified in such notice, and (iii) making
arrangements that are satisfactory to the Committee in its sole discretion for
payment to the Company in accordance with Section 12 of this Agreement of the
employment taxes that the Company or any Affiliate is required to withhold in
connection with the exercise.  The Exercise Price shall be paid solely in cash
(including by check or electronic transfer of funds), with Shares or by a
combination of the above; provided, however, that the Committee in its sole
discretion may determine at or before

3

 

--------------------------------------------------------------------------------

 

the time of exercise that no part of the Exercise Price may be paid with
Shares.  If the Exercise Price is paid in whole or in part with Shares, the
value of the Shares surrendered shall be their Fair Market Value.

9.Adjustments.

(a)If at any time while any unexercised portion of the Option is outstanding
there shall be any increase or decrease in the number of issued and outstanding
Shares through the declaration or payment of a stock dividend or resulting from
a stock split, a recapitalization or a combination or exchange of Shares, then
appropriate adjustment shall be made in the number of Shares and the Exercise
Price per Share subject to such outstanding portion of the Option, so that the
same proportion of the Company’s issued and outstanding Shares shall remain
subject to purchase at the same aggregate Exercise Price.

(b)The Committee may change the terms of any outstanding portion of the Option
with respect to the Exercise Price or the number or Shares subject to the
Option, or both, when, in its sole discretion, such adjustment becomes
appropriate by reason of a corporate transaction (as defined in Treasury
Regulation §1.424-1(a)(3)).  Provided, however, any such change shall be made in
accordance with the requirements of Treasury Regulation §1.409A-1(b)(v) for
adjustments that do not cause the stock rights to become subject to Code Section
409A.

(c)Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of or Exercise Price of Shares then subject to any
outstanding portion of the Option.

(d)Without limiting the generality of the foregoing, the existence of any
unexercised outstanding portion of the Option shall not affect in any manner the
right or power of the Company to make, authorize or consummate (1) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (2) any merger or consolidation of
the Company; (3) any issue by the Company of debt securities or preferred stock
which would rank above the Shares subject to the outstanding Option; (4) the
dissolution or liquidation of the Company; (5) any sale, transfer or assignment
of all or any part of the assets or business or the Company; or (6) any other
corporate act or proceeding, whether of a similar character or otherwise.

10.Limited Stock Appreciation Right.

(a)A Limited Stock Appreciation Right is hereby granted to Optionee in
accordance with the Plan and with respect to the number of Shares subject to the
Option.

(b)For purposes of this Agreement, the following definitions shall apply:

(i)“Limited Stock Appreciation Right” means the right to receive an amount in
cash or Shares with a Fair Market Value equal to the Offer Spread in the event
an Offer is made.  The Committee in its sole discretion shall determine whether
Optionee shall receive cash or Shares.

(ii)“Offer” means any tender offer or exchange offer for outstanding Shares of
the Company representing thirty percent or more of the total voting power of the
stock of the Company, or an offer to purchase assets from the Company that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the Company, other than an offer
made by the Company; provided that the corporation, person or other entity
making the Offer acquires Shares or assets of the Company pursuant to such
offer.

(iii)The term “Offer Value Per Share” means the average selling price of one
Share during the period of thirty (30) days ending on the date on which the
Limited Stock Appreciation Right is exercised.  

4

 

--------------------------------------------------------------------------------

 

Any securities or properties which are a part or all of the consideration paid
or to be paid for Shares during such period shall be valued in a manner
consistent with Code Section 409A.

(iv)The term “Offer Spread” means an amount equal to the product computed by
multiplying (1) the excess of (A) the Offer Value Per Share over (B) the
Exercise Price per Share as set forth in Section 3 of this Agreement, by (2) the
number of Shares with respect to which the Limited Stock Appreciation Right is
being exercised.

(c)The exercise price per Share subject to the Limited Stock Appreciation Right
shall be the Exercise Price per share as set forth in Section 3 of this
Agreement.

(d)The Limited Stock Appreciation Right may be exercised only during the period
beginning on the first day following the date that a Change in Control occurs
and ending on the thirtieth day following such date.

(e)To exercise the Limited Stock Appreciation Right, Optionee shall provide
notice of such exercise to the Company in writing or by electronic means
specifying the number of Shares with respect to which the Limited Stock
Appreciation Right is being exercised.

(f)Within thirty (30) days after the exercise of the Limited Stock Appreciation
Right, the Company shall pay to Optionee an amount in cash or Shares with a Fair
Market Value equal to the Offer Spread; provided, however, the Company may in
its sole discretion withhold from such cash or Shares any amount necessary to
satisfy the Company’s obligation for federal, state, local and foreign
withholding taxes with respect to such exercise.  The Committee in its sole
discretion shall determine whether Optionee receives cash or Shares.

(g)Upon the exercise of the Limited Stock Appreciation Right, the Option shall
cease to be exercisable to the extent of the number of Shares with respect to
which the Limited Stock Appreciation Right is exercised.

(h)Upon the exercise or termination of the Option, the Limited Stock
Appreciation Right shall terminate with respect to the number of Shares as to
which the Option was exercised or terminated.

(i)The Limited Stock Appreciation Right may be exercised only when the fair
market value of the Shares exceeds the Exercise Price of the Shares.  For
purposes of this subsection only, the term “fair market value” shall mean the
“Offer Value Per Share.”

11.Agreement of Optionee.  Optionee acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the Shares to be
issued pursuant to the exercise of the Option or the Limited Stock Appreciation
Right.  Specifically, Optionee acknowledges that, to the extent Optionee is an
“affiliate” of the Company (as that term is defined by the Securities Act of
1933), the Shares to be issued as a result of the exercise of the Option are
subject to certain trading restrictions under applicable securities laws
(including particularly the Securities and Exchange Commission’s Rule
144).  Optionee hereby agrees to execute such documents and take such actions as
the Company may reasonably require with respect to state and federal securities
laws and any restrictions on the resale of such shares which may pertain under
such laws.

12.Withholding.  Upon the issuance of any Shares upon exercise of any portion of
the Option or Limited Stock Appreciation Right, Optionee shall pay to the
Company an amount of all applicable federal, state, local and foreign employment
taxes which the Company or an Affiliate is required to withhold upon such
exercise.  Such payment may be made in cash or by delivery of whole Shares in
accordance with Section 14(a) of the Plan.

13.Plan Provisions.  In addition to the terms and conditions set forth herein,
the Award is subject to and governed by the terms and conditions set forth in
the Plan, as may be amended from time to time, which are hereby incorporated by
reference.  Any terms used herein with an initial capital letter shall have the
same meaning as provided in the Plan, unless otherwise specified herein.  In the
event of any conflict between the provisions of the Agreement and the Plan, the
Plan shall control.  For avoidance of doubt and without limiting anything herein
or in

5

 

--------------------------------------------------------------------------------

 

the Plan, Optionee hereby acknowledges that the compensation recovery provisions
described in Section 14(o) of the Plan may apply to the Award granted hereunder
and this Agreement.

14.Restrictive Covenants.  Optionee shall be subject to the restrictive
covenants contained in this Section 14; provided that the restrictive covenants
and other obligations contained in this Section 14 are independent of,
supplemental to and do not modify, supersede or restrict (and shall not be
modified, superseded or restricted by) any non-competition, non-solicitation,
confidentiality or other restrictive covenants in any other current or future
employment, severance, change in control or other similar agreement with the
Company or its Affiliates, unless reference is made to the specific provisions
hereof which are intended to be superseded.

(a)Confidentiality.  During and for one year after the termination of Optionee’s
employment with the Company and its Affiliates, Optionee agrees to keep in
strict confidence and not, directly or indirectly, make known, divulge, reveal,
furnish, make available or use any Confidential Information (as defined below),
except in Optionee’s regular authorized duties on behalf of the Company and its
Affiliates.  Optionee acknowledges that all documents and other property
containing Confidential Information furnished to Optionee by the Company or its
Affiliates or otherwise acquired or developed by the Company, its Affiliates or
Optionee or known by Optionee shall at all times be the property of the Company
and its Affiliates.  Optionee shall take all reasonable and prudent steps to
safeguard Confidential Information and protect it against disclosure, misuse,
espionage, loss and theft. Optionee shall deliver to the Company or the
applicable Affiliate upon the termination of Optionee’s employment with the
Company and its Affiliates, or at any other time that the Company may request,
all memoranda, notes, plans, records, reports, computer tapes, printouts,
software and other documents and data (and copies thereof) containing the
Confidential Information, Work Product (as defined in Section 14(b)(i) of this
Agreement) of the business of the Company and its Affiliates that Optionee may
then possess or have under Optionee’s control. Optionee shall not use any
Confidential Information to compete with the Company and its Affiliates during
and for one year after termination of Optionee’s employment with the Company and
its Affiliates.

For purposes of this Agreement, “Confidential Information” means all information
of a confidential or proprietary nature (whether or not specifically labeled or
identified as “confidential”) which Optionee has acquired or may acquire in the
course of, or as a direct result of, Optionee’s employment with the Company and
its Affiliates, in any form or medium, that relates to the business, products,
services, research or development of the Company or its Affiliates. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including information relating to strategic and staffing
plans and practices, business, training, financial, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods and customer and supplier lists); (ii) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the Company’s or its Affiliates’ suppliers, distributors,
customers, prospective customers, independent contractors, vendors, or other
business relations and their confidential information for which the Company or
its Affiliates have has nonuse and nondisclosure obligations; (iii) trade
secrets, copyrightable works and other documents or information which is
technical or creative in nature (including ideas, formulas, recipes,
compositions, inventions, innovations, improvements, developments, methods,
know-how, manufacturing and production processes and techniques, research and
development information, compilations of data and analyses, data and databases
relating thereto, techniques, systems, records, manuals, documentation, models,
drawings, specifications, designs, plans, proposals, reports and all similar or
related information (whether patentable or unpatentable and whether or not
reduced to practice); and (iv) other Intellectual Property rights of the Company
or its Affiliates, as provided for in Section 14(b) of this Agreement.
Confidential Information does not include any information which (i) was in the
lawful and unrestricted possession of Optionee prior to its disclosure to
Optionee by the Company; (ii) is or becomes generally available to the public by
acts other than those of Optionee after receiving it; or (iii) has been received
lawfully and in good faith by Optionee from a third party who did not obtain or
derive it from the Company.

(i)Other Restrictions.  Optionee also acknowledges and agrees that the
prohibitions against disclosure and use of Confidential Information set forth
herein are in addition to, and not in lieu of, any rights or remedies that the
Company or its Affiliates may have available pursuant to the laws of the state
in which Optionee is employed which are designed to prevent the disclosure of
trade secrets or proprietary information.

(ii)Third-Party Information.  Optionee recognizes that the Company and its
Affiliates have has received and in the future will receive from third parties
confidential or proprietary information

6

 

--------------------------------------------------------------------------------

 

subject to a duty on the Company’s and its Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Optionee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose such information to
any person, firm or corporation or to use it except as necessary in carrying out
Optionee’s duties for the Company and its Affiliates consistent with the
Company’s or its applicable Affiliate’s agreement with such third party. An
example of this kind of information is information about the Company’s or its
Affiliates’ customers. Optionee further recognizes that the Company and its
Affiliates will make software available to Optionee in order to allow or assist
Optionee to perform Optionee’s job duties. The software made available to
Optionee is either owned by or licensed to the Company or its Affiliates and the
software remains the property of the Company or its Affiliates or third party
owner of the software rights.  As such, Optionee may not (i) create or attempt
to create by reverse engineering, disassembly, decompilation or otherwise, the
software, associated programs, source code, or any part thereof, or to aid or to
permit others to do so, except and only to the extent expressly permitted by the
Company, its Affiliates or by applicable law; (ii) remove any software
identification or notices of any proprietary or copyright restrictions from any
software or any software related materials; and/or (iii) copy the software,
modify, translate or, unless otherwise agreed, develop any derivative works
thereof or include any portion of the software in any other software program.
Optionee agrees to use any and all software provided by the Company or its
Affiliates only as necessary to carry out Optionee’s work for the Company and
its Affiliates.

(i)Return of Confidential Information.  At any point during or at the
termination of the employment relationship between Optionee and the Company and
its Affiliates, the Company or its applicable Affiliate may request Optionee to
return to it any and all Confidential Information received by and/or in the
possession of Optionee.  All such Confidential Information shall be returned to
the Company or its applicable Affiliate immediately.  Furthermore, upon request
of the Company or its Affiliate, Optionee may be required to execute a sworn
affidavit certifying that Optionee has returned all Confidential Information in
Optionee’s possession.

(b)Intellectual Property.

(i)Assignment to Rights In Intellectual Property. Optionee acknowledges that the
Company and its Affiliates have all right, title, and interest to all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, recipes and all similar or related information (whether or
not patentable or copyrightable) that relate to the Company’s and its
Affiliates’ actual or demonstrably anticipated business, research and
development, products and services and which are conceived, developed or made by
Optionee while employed by the Company and its Affiliates, including any
derivations or modifications thereto (“Work Product”).  Optionee shall promptly
disclose such Work Product to the Company.  Optionee hereby irrevocably assigns
and transfers to the Company all rights, title, and interest worldwide in any
such Work Product.  At the Company’s expense, Optionee shall perform all actions
reasonably requested by the Company (whether during or after Optionee’s
employment) to establish and confirm such ownership, and to perfect, obtain,
maintain, enforce, and defend any rights specified to be so owned or assigned
(including, without limitation, the execution of assignments, consents, powers
of attorney and other instruments).

(ii)Exceptions To Assignment of Intellectual Property.  Optionee acknowledges
that this Agreement is limited by the following:

(1)Any provision in an employment agreement or other similar written agreement
which provides that Optionee shall assign, or offer to assign, any of Optionee’s
rights in an invention to the Company and its Affiliates shall not apply to an
invention that Optionee developed entirely on Optionee’s own time without using
the Company’s or its Affiliates’ equipment, supplies, facilities, or trade
secret information, except for those inventions that either: (a) relate, at the
time of conception or implementation of the invention, to the business of the
Company or its Affiliates, or to any future business of the Company or its
Affiliates; provided that such future business must be shown by actual or
demonstrably anticipated research or development; or (b) result from any work
performed by Optionee for the Company and its Affiliates.

(2)To the extent a provision in an employment agreement or other similar written
agreement between Optionee and the Company or its Affiliates, other than this
Agreement, purports to

7

 

--------------------------------------------------------------------------------

 

require Optionee to assign an invention otherwise excluded from being required
to be assigned under Section 14(b)(ii)(1), the provision is against the public
policy of the state and is unenforceable.

(c)Non-Solicitation of Customers and Employees.  Optionee will be called upon to
work closely with employees, consultants, independent contractors, agents and
other service providers of the Company and its Affiliates in performing services
for the Company and its Affiliates.  All non-public information about such
employees, consultants, independent contractors, agents and other service
providers of the Company and its Affiliates that becomes known to Optionee
during the course of Optionee’s employment with the Company and its Affiliates,
and which would not have become known to Optionee but for Optionee’s employment
with the Company and its Affiliates, including, but not limited to, compensation
or commission structure, is Confidential Information and shall not be used by
Optionee in soliciting employees, consultants, independent contractors, agents
or other service providers of the Company and its Affiliates for employment at
any time during or within one year after termination of Optionee’s employment
with the Company and its Affiliates.  During Optionee’s employment and for one
year following the termination of Optionee’s employment with the Company and its
Affiliates, Optionee shall not, except in performing its duties for the Company
and its Affiliates, either directly or indirectly:

(i)solicit in competition with the Company or its Affiliates the business of any
of the customers of the Company or its Affiliates, (a) with whom Optionee had
contact during the one-year period immediately preceding the breach of this
Agreement and (b) with whom Optionee would not have had contact but for
Optionee’s employment with the Company and its Affiliates; or

(ii)ask, encourage or otherwise solicit any employees, consultants, independent
contractors, agents or other service providers of the Company or its Affiliates
with whom Optionee had contact during the one-year period immediately preceding
the breach of this Agreement to leave employment with the Company or its
Affiliates.

Optionee further agrees to make any subsequent employer aware of this
non-solicitation obligation.

(d)Best Efforts and Non-Competition.  During the course of Optionee’s employment
with the Company or its Affiliates, Optionee shall not (whether or not during
business hours) within the Territory (as defined in this Section 14(d)) (i)
engage in any activity, within the Territory, that is in any way competitive
with the business or any demonstrably anticipated business of the Company or its
Affiliates and (ii) assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
the Company or its Affiliates. For purposes hereof, “Territory” means the area
within which the Company or its Affiliates conducted business within the
one-year period prior to the breach of this Section 14(d).

(e)No Conflicting Obligations.  Optionee has not entered into, and Optionee
shall not enter into, any agreement either written or oral in conflict with this
Agreement or Optionee’s employment with the Company and its
Affiliates.  Optionee hereby represents and warrants to the Company that:

(i)the execution, delivery and performance of this Agreement by Optionee does
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Optionee is
a party or by which Optionee is knowingly bound;

(ii) Optionee is not a party to or bound by any employment agreement,
nonsolicitation agreement, noncompete agreement or confidentiality agreement
with any other person or entity other than the Company or its Affiliates that
would preclude, conflict or materially limit Optionee’s employment with the
Company and its Affiliates; and

(iii)upon the execution and delivery of this Agreement by the parties to this
Agreement, this Agreement shall be the binding obligation of Optionee,
enforceable in accordance with its terms.

Optionee agrees that the protective covenants contained herein are reasonable in
terms of duration and scope restrictions and are reasonable and necessary to
protect the goodwill of the business and the Confidential

8

 

--------------------------------------------------------------------------------

 

Information of the Company or its Affiliates and agrees not to challenge the
validity or enforceability of the covenants contained herein.

(f)Breach of Agreement.  Optionee acknowledges that breach of this Section 14
and disclosure of Confidential Information will cause irreparable harm and
damage to the Company and its Affiliates.  Accordingly, any breach of this
Agreement may subject Optionee to discipline, up to and including termination of
employment, and permit the Company and its Affiliates to pursue legal action
against Optionee, as follows:

(i)Remedies.  In view of the irreparable harm and damage which would occur to
the Company and its Affiliates as a result of a breach or a threatened breach by
Optionee of the obligations set forth in Sections 14(a)-(d) of this Agreement,
and in view of the lack of an adequate remedy at law to protect the Company and
its Affiliates, the Company or its applicable Affiliates shall have the right to
receive, and Optionee hereby consents to the issuance of, temporary and
permanent injunctions enjoining Optionee from any violation of Sections
14(a)-(d) hereof.  Optionee acknowledges that both temporary and permanent
injunctions are appropriate remedies for such a breach or threatened
breach.  The foregoing remedies shall be in addition to, and not in limitation
of, any other rights or remedies to which the Company and its Affiliates are or
may be entitled hereunder or at law or in equity, including, without limitation,
the right to right to receive damages.

(ii)Cost of Enforcement.  In the event the Company bring an action to enforce
the provisions of this Agreement, including any provisions of Sections 14(a)-(d)
hereof, the Company or its applicable Affiliates may recover from Optionee its
reasonable attorneys’ fees and costs, through and including any and all appeals.

(g)Tolling.  In the event of any violation of the provisions of this Section 14,
Optionee acknowledges and agrees that the restrictions contained in this Section
14 shall be extended by a period of time equal to the period of such violation,
it being the intention of the parties hereto that the running of such
restriction period shall be tolled during any period of such violation.

15.Miscellaneous.

(a)Limitation of Rights.  The Plan, the granting of the Award and the execution
of the Agreement shall not give Optionee any rights to (i) similar grants in
future years, (ii) any right to be retained in the employ or service of the
Company or any of its Affiliates, or (iii) interfere in any way with the right
of the Company or its Affiliates to terminate Optionee’s employment or services
at any time.  Optionee acknowledges that Optionee is employed by the Company at
will, and nothing contained in this Agreement is intended to alter the at-will
nature of Optionee’s employment with the Company.

(b)Interpretation.  Optionee accepts this Option subject to all the terms and
provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

(c)Claims Procedure.  Any dispute or claim for benefits by any person under this
Agreement shall be determined by the Committee in accordance with the claims
procedures under the Enova International, Inc. Nonqualified Savings Plan.

(d)Shareholder Rights.  Neither Optionee nor Optionee’s Designated Beneficiary
shall have any of the rights of a shareholder with respect to any shares of
Common Stock issuable upon vesting of this Award, including, without limitation,
a right to cash dividends or a right to vote, until (i) such Award is vested,
and (ii) such shares have been delivered and issued to Optionee or Optionee’s
Designated Beneficiary pursuant to Section 4 or Section 10 of this Agreement.

(e)Severability.  Each party hereto has carefully read and considered the
provisions contained in this Agreement, including Sections 14(a)-(d) hereof,
and, having done so, agrees that the restrictions and obligations therein are
fair and reasonable and are reasonably required for the protection of the
interests of the Company.  If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal

9

 

--------------------------------------------------------------------------------

 

regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in the Agreement shall remain in full force and effect,
and shall in no way be affected, impaired or invalidated.  Notwithstanding the
foregoing, in the event any said term, provision, covenant or restriction
contained in the Agreement shall be held invalid, void or unenforceable by such
court or a federal regulatory agency of competent jurisdiction, the parties
hereto agree that it is their desire that such court or agency shall substitute
an enforceable restriction in place of any limitation deemed invalid, void or
unenforceable and, as so modified, the restrictions shall be as fully
enforceable as if they had been set forth herein by the parties.  It is the
intent of the parties hereto that the court or agency, in so establishing a
substitute restriction, recognize that the parties hereto desire that the
provisions and restrictions in this Agreement be imposed and maintained to the
maximum lawful extent.

(f)Controlling Law.  The Agreement is being made in Illinois and shall be
construed and enforced in accordance with the laws of that state.

(g)Construction; Entire Agreement.  The Agreement and the Plan contain the
entire understanding between the parties, and supersedes any prior understanding
and agreements between them, except as otherwise provided in Section 14 of this
Agreement, including, for the avoidance of doubt, the Company’s personnel
policies and procedures, representing the subject matter hereof.  There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(h)Survival.  The covenants and agreements contained herein shall survive
termination of Optionee’s employment, regardless of who causes the termination
and under what circumstances.

(i)Amendments.  The provisions of this Agreement may be amended or waived only
with the prior written consent of Optionee and the Company (as approved by the
Board).  No course of conduct or failure or delay in enforcing the provisions of
this Agreement shall affect the validity, binding effect or enforceability of
this Agreement.

(j)Headings.  Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.  Furthermore, Optionee acknowledges and agrees that in the event of the
transfer of Optionee’s employment from the Company or its Affiliate to any
subsidiary, parent or affiliate of the Company, Optionee’s employment shall
continue to be subject to each and all the terms and conditions set forth in
Section 14 of this Agreement.

(k)Notices.  Any notice under this Agreement shall be in writing or by
electronic means and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the secretary of the
Company at the address indicated on the signature page of this Agreement, or if
the Company should move its principal office, to such principal office, and, in
the case of Optionee, to Optionee through the Company’s e-mail system or
Optionee’s last personal e-mail or permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address or
electronic notification system at any time hereafter in a notice satisfying the
requirements of this Section.

(l)Heirs, Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Optionee’s heirs, legal representatives, successors and
assigns.  Optionee may not assign Optionee’s rights and/or delegate Optionee’s
obligations under this Agreement.  The Company may assign this Agreement to any
successor in interest or to any of its Affiliates.  Furthermore, Optionee
acknowledges and agrees that in the event of the transfer of Optionee’s
employment from the Company to any subsidiary, parent or Affiliate of the
Company, Optionee’s employment shall continue to be subject to each and all the
terms and conditions set forth in Section 14 of this Agreement.

(m)Execution/Acceptance.  Optionee acknowledges that Optionee has read and
understands this Agreement, has been advised to consult with independent legal
counsel regarding Optionee’s rights and obligations under this Agreement to the
extent desired, is fully aware of the legal effect of this Agreement and has

10

 

--------------------------------------------------------------------------------

 

entered into it freely and voluntarily based on Optionee’s own judgment and not
on any representations or promises other than those contained in this
Agreement.  This Agreement may be executed and/or accepted electronically and/or
executed in duplicate counterparts, the production of either of which (including
a signature or proof of electronic acceptance) shall be sufficient for all
purposes for the proof of the binding terms of this Agreement.

[Signatures on the following page]

 

11

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement effective as
of the day and year first set forth above.

ENOVA INTERNATIONAL, INC.
(For and on behalf of the Affiliate that employs Optionee)

200 West Jackson Blvd., Suite 2400

Chicago, Illinois 60606

By:

OPTIONEE*


[Optionee Name]

* Electronic acceptance of this Award by Optionee shall bind Optionee by the
terms of this Agreement pursuant to Section 15(m) of this Agreement.

Signature Page to Award Agreement for Special Grant of
Nonqualified Stock Option with Limited Stock Appreciation Right